Citation Nr: 1228142	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file was later transferred to the RO in Manila.  

In a December 2005 decision, the Board denied service connection for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Memorandum Decision, the Court vacated the Board's December 2005 decision and remanded the matter to the Board for further proceedings.  Specifically, the Court directed the Board to obtain the deck logs of the U.S.S. Hugh Purvis to determine whether the Veteran served on the inland waterways of Vietnam.  Since then, additional evidence has come to light indicating that the U.S.S. Hugh Purvis operated on the inland waters of Vietnam while the Veteran was on board.  

The issue of entitlement to service connection for neuropathy, as secondary to diabetes mellitus, and coronary artery disease, appear to have been raised by the record, see June 2002 Form 21-4138, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on the inland waters of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  Diabetes mellitus has manifested to a compensable degree and is presumed to be related to herbicide exposure.
CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include Type 2 diabetes (i.e., diabetes mellitus), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 f. 3d 1168 (Fed. Cir. 2008).

In this case, the Veteran asserts that he was exposed to "airborne" herbicides while he was serving on board the U.S.S. Hugh Purvis.  He does not assert, nor does the evidence otherwise show, that he had service on land in Vietnam.  

The Veteran's military personnel records reflect that he served on board the U.S.S. Hugh Purvis (DD-709), a destroyer, from August 1967 to April 1970.  According to VA's list of ships with military service in Vietnam, the U.S.S. Hugh Purvis operated on the inland waters of Qui Nhon Bay during January 1969.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp#H
Hence, the Veteran is presumed to have been exposed to herbicides.  

Furthermore, the evidence reflects that the Veteran has developed diabetes mellitus to a compensable degree since service.  VA treatment records indicate that he has had noninsulin dependent diabetes mellitus since the late 1980s.  Private treatment records from Dr. D'S first document a diagnosis of diabetes mellitus in February 1993.  VA and private medical records reflect that the Veteran has been taking glucophage (Metformin) and glyburide for many years.  In addition, a January 2002 VA consultation note reflects that he was referred to Nutrition Service for nutrition counseling on a diabetes meal plan.  Based on the foregoing, the Veteran meets the criteria for at least a compensable evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

In sum, the evidence indicates that the Veteran's ship served on the inland waterways of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides.  The Veteran currently has diabetes mellitus to a compensable degree, which is presumed to be related to his in-service exposure to herbicides.  As such, service connection for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus, claimed as due to herbicide exposure, is granted.



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


